In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-22-00105-CV
           ___________________________

IN RE AUTOMOTIVE FINANCE CORPORATION, Relator




                   Original Proceeding
       271st District Court of Wise County, Texas
             Trial Court No. CV20-03-166


     Before Sudderth, C.J.; Birdwell and Walker, JJ.
          Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and motion

to abate and is of the opinion that relief should be denied. Accordingly, relator’s

petition for writ of mandamus and motion to abate are denied.

                                                   Per Curiam

Delivered: March 31, 2022




                                         2